                                                                                                          CLERK'S OFFICE U.S. DIST. COURT
                                                                                                                 AT ROANOKE, VA
                                                                                                                      FILED

AO 440 (Rev. 06112) (02117 WDN A) Summons in a Civil Action (Page 2)
                                                                                                                     NOV
CivilActionNo. f ;             J'j~1/5L/5                                                                       B~:ULIA C. DUDLEY, CLERK
                                                       PROOF OF SERVICE                                  DEPU'TY CLERK
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)
 was received by me on (date)


          0    I personally served the summons on the individual at {place)
                                                                                     -------------------------------------
                                                                                     on (date)                             ; or

          D    I left the sum mons at the individual's residence or usual place of abode with (name)
                                                                                                                   ----------------
                                                                 ' a person of suitable age and discretion who resi des there,
          --------------------------------
           on (date)                              ' and mailed a copy to the indi vidual 's last known address; or
                        ---------------

          ~    I served the summons on (name ofindividuaO              ~          0.~\~          CLer ~ , who is
           designated by law to accept service of process on behal1 of (name a organization)

          ----'·~~ 1 ~c:' Cok~~i                   UGh           ScJ'\~1l            on (date)

          D    I returned the summons unexecuted because                                                                                 ; or

          0    Other {specify):




           My fees are$                           for travel and $                    for services, for a total of$               0.00


           I declare under penalty of perjury that this information is true.

 Date :       il·-6- d!)t((                                                   ~ L. ~       Server 's signature


                                                                             Jlevio       Printed name and title

                                                                             l hCJ-.J Ca_Nc t\ V\ Ue- QJ.,
                                                                              \ t'Je~e-1\J,GJ\L&           \J fT- d-lt 34<((
                                                                                            Server 's address
 Add itional information regarding attempted service, etc:




          Case 7:18-cv-00545-EKD Document 3 Filed 11/08/18 Page 1 of 1 Pageid#: 17
